Exhibit 10.7

Base Salaries of Named Executive Officers of the Registrant

As of March 1, 2006, the following are the base salaries (on an annual basis) of
the named executive officers (as defined in Item 402 (a)(3) of Regulation S-K)
of Old Point Financial Corporation:

 

Robert F. Shuford

   $ 242,000

Chairman, President & Chief Executive Officer

  

Old Point Financial Corporation

  

Louis G. Morris

   $ 200,000

Executive Vice President/OPNB

  

Old Point Financial Corporation

  

Cary B. Epes

   $ 141,500

Senior Vice President/Business Development & Lending

  

Old Point Financial Corporation

  

Margaret P. Causby

   $ 141,500

Senior Vice President/Risk Management

  

Old Point Financial Corporation

  

Laurie D. Grabow

   $ 124,800

Chief Financial Officer & Senior Vice President/Finance

  

Old Point Financial Corporation

  